Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2012/0273883 in view Yu US 2015/0287797.
Regarding claims 1,13 Chen shows in fig.1A, and discloses (¶ 0017-0026) a laterally diffused metal-oxide-semiconductor field-effect (LDMOS) transistor (0016); an integrated circuit comprising a laterally diffused metal-oxide-semiconductor field-effect, LDMOS, transistor comprising: a substrate (101); a channel region (in 105 section) formed within the substrate (101); a drift region (103) formed within the substrate adjacent to the channel region (in 105), wherein the drift region comprises a dopant (¶ 0017-0026); and a single gate oxide (110) layer formed overlaying at least part of the channel region (110b over channel in 105) and at least part of the drift region (110a over drift in 103), wherein a thicker portion of the single gate oxide layer (110a) overlays the at least part of drift region (in 103) and a thinner portion (110b) of the single gate oxide layer overlays the at least part of channel region (I 105), and wherein a first junction between the thinner portion of the single gate oxide layer and the thicker portion (110a,110b)of the single gate oxide layer is aligned with a second junction between the channel region and the drift region (105,103). 

Yu discloses [0022] a device wherein the entire drift region (320) is doped with Fluorine.
Yu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Chen. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yu in the device of Chen because it will reduce leakage current [0011].

Regarding claims 2, 14, Chen in view of Yu discloses an LDMOS transistor wherein the channel region comprises a p-well (¶ 0018).
Regarding claims 3, 15, Chen in view of Yu discloses an LDMOS transistor wherein the drift region comprise an n-well (103) (¶ 0018).
Regarding claims 4, 16, Chen in view of Yu discloses an LDMOS transistor wherein the oxide layer comprises silicon dioxide (0021).
Regarding claims 5, 17, Chen in view of Yu discloses an LDMOS wherein the drift region (¶0022) comprises Fluorine having an implantation dose in the range 1e13 atoms per cm2 to 2 e14 atoms per cm2.
As for the overlapping range, Applicant did not show criticality of the particular range, and the prior art dose in within the range claimed. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Regarding claims 6, 18, Chen in view of Yu discloses an LDMOS transistor wherein the drift region (0016) (Chen) further comprises a Phosphorus dopant or an Arsenic dopant (¶0022). 
Regarding claim 17, Chen in view of Yu discloses an integrated circuit wherein the drift region comprises Fluorine (¶0022) having an implantation dose in the range 1e13 atoms per cm2 to 2e14 atoms per cm2.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813